        Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                          Plaintiff,
                                                 No. 19 Civ. 3377 (LAP)
    -against-
                                                   MEMORANDUM & ORDER
    ALAN DERSHOWITZ,

                          Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is a motion to amend the operative complaint

filed by Plaintiff Virginia Giuffre (“Giuffre”).              (See Plaintiff’s

Memorandum of Law in Support of Motion to Amend Complaint (“Pl.

Mem.”),     dated       December   20,   2019   [dkt.   no.   100];   see   also

Defendant’s Memorandum of Law in Opposition to Motion to Amend

(“Opp.”),       dated    January   24,   2020   [dkt.   no.   112];   see   also

Plaintiff’s Reply Memorandum of Law in Further Support of Motion

to Amend (“Reply”), dated February 7, 2020 [dkt. no. 114].)                  For

the following reasons, that motion to amend is GRANTED.

        The parties are more than familiar with the facts underlying

this litigation, so the Court will not endeavor to recite them

here.1    Of essential note, counsel for Giuffre and Defendant Alan

Dershowitz (“Dershowitz”) appeared at a conference before the


1 A rigorous recounting of the relevant facts can be found in this
Court’s October 16, 2019 opinion denying Defendant Dershowitz’s
motion to dismiss Giuffre’s original complaint. (See Opinion &
Order, dated October 16, 2019 [dkt. no. 67].)
                                          1
     Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 2 of 12



Court on December 2, 2019, to discuss next steps in the litigation

following the Court’s October 16, 2019 denial of Dershowitz’s

motion to dismiss the original complaint.          At that conference,

counsel for Giuffre indicated that she was planning to seek to

amend her complaint to add (1) expired New York state battery

claims that have been revived by the claim-revival provision of

the New York Child Victims Act (“CVA”) and (2) claims under the

Electronic Communications Privacy Act, i.e., the Wiretap Act,

relating   to   Dershowitz’s     purported     recording     of   certain

conversations with David Boies, Giuffre’s former attorney.             (See

Transcript of December 2, 2019 Conference (“Transcript”), dated

December 10, 2019 [dkt. no. 96] at 19:2-3, 20:1-3, 21:11-24.)

Dershowitz indicated that he would oppose any such motion to amend

the complaint on the grounds that amendment would be futile, though

the Court cautioned him that doing so would be an uphill battle

prior to summary judgment.      (Id. at 20:17-21:9.)       Giuffre filed

her motion to amend on December 20, 2019, Dershowitz dutifully

opposed the motion on grounds of futility, and now here we are.

     Rule 15 of the Federal Rules of Civil Procedure emphasizes

that leave to file an amended complaint “shall be freely given

when justice so requires.” Fed. R. Civ. P. 15(a).             A litigant

seeking to amend her complaint accordingly “should not be denied

unless there is evidence of undue delay, bad faith, undue prejudice

to the non-movant, or futility.”       Milanese v. Rust-Oleum Corp.,

                                   2
     Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 3 of 12



244 F.3d 104, 110 (2d Cir. 2001); see also Agerbrink v. Model Serv.

LLC, 155 F. Supp.3d 448, 452 (S.D.N.Y. 2016) (describing “liberal”

Rule 15 standard).         An amendment to a pleading “is futile if the

proposed claim could not withstand a motion to dismiss pursuant to

[Federal Rule of Civil Procedure] 12(b)(6).”              Lucente v. Int’l

Bus. Mach. Corp., 310 F.3d 243, 258 (2d Cir. 2002).

     Dershowitz has argued that both of Giuffre’s proposed New

York State battery and Wiretap Act claims are futile.             (See Opp.

at 4-24.)      He has failed on both scores.         With respect to the

battery claim, Dershowitz has first suggested that Giuffre has

failed plausibly to plead a lack of consent to any alleged sexual

encounter with Dershowitz. (Id. at 5.) However, as Giuffre points

out, the absence of consent is not a formal element of the tort of

battery under New York law.         (Reply at 2.)     Instead, a lack of

consent   is   but   one    mechanism   through   which   a   plaintiff   may

establish the element of harmful or offensive contact. Rivera v.

Puerto Rican Home Attendants Serv., Inc., 930 F. Supp. 124, 133

(S.D.N.Y 1996).      Alternatively, where a Defendant can demonstrate

that a Plaintiff consented to the relevant contact, consent may

function as a defense to the tort of battery.         O’Connor v. Western

Freight Ass’n, 202 F. Supp. 561, 565 (S.D.N.Y. 1962).            Thus, even

assuming arguendo that Giuffre did not adequately plead a lack of

consent to her alleged sexual encounters with Dershowitz, that

defect would not be legally fatal to her proposed claim.

                                        3
      Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 4 of 12



      Dershowitz’s     other      gambits      with    respect     to   the     proposed

battery claim are more consequential, but equally unsuccessful.

First, he contends that the CVA’s claim-revival provision, which

gives victims of alleged sexual assaults an additional year to

pursue claims for which the statute of limitations has run, see

N.Y. C.P.L.R. § 214-6, violates Dershowitz’s right to due process

under the New York Constitution.               (See Opp. at 9.)         That argument

proceeds something like this: the New York Constitution’s due

process clause is broader than its sister provision in the federal

Constitution;     given     the    breadth       of    New     York’s     due   process

protections,    New    York      courts    have       looked    upon    claim-revival

provisions skeptically, only upholding them in circumstances where

a given plaintiff could not have brought an action in a timely

manner; the CVA is thus unconstitutional as applied to Giuffre’s

sexual battery claim against Dershowitz because nothing prevented

her   from   commencing     an    action       against       Dershowitz    within   the

original     statute   of   limitations.              (Id.    at   11-13   (citations

omitted).)

      Unfortunately for Dershowitz, the New York Courts’ historical

skepticism of claim-revival provisions appears to be just that:

historical.      While Justice Cardozo may have opined that claim

revival is an “extreme exercise of legislative power” nearly a

century ago, Hopkins v. Lincoln Trust Co., 233 N.Y. 213, 215

(1922), that does not appear to be the prevailing view of such

                                           4
     Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 5 of 12



provisions in the here and now.        Indeed, the New York Court of

Appeals has recently enunciated the permissive stance that a given

revival statute will not run afoul of New York’s due process clause

if it merely “was a reasonable measure to address an injustice.”

Matter of World Trade Ctr. Lower Manhattan Disaster Site Litig.,

30 N.Y.3d 377, 400 (2017).        In doing so, the Court of Appeals

specifically rejected the kind of heightened standard for claim-

revival statutes that Dershowitz presses the Court to apply here,

noting such limitations would be “too strict” in part because

“there is no principled way for a court to test . . . whether a

particular class of plaintiffs is blameless [for failing to bring

suit].”   Id.   Applying that reasoning, the CVA’s claim-revival

provision obviously reflects the New York State Legislature’s

desire to correct a perceived injustice, i.e., that the statute of

limitations for certain claims expired before child victims of

sexual abuse recovered from past traumas to a degree sufficient to

assert their rights.    (See Reply at 6.)        And, as applied here,

the claim revival provision ostensibly works as the legislature

intended by redressing Giuffre’s purported inability to pursue

claims of sexual battery against Dershowitz and others due to her

continued victimization at the hands of Jeffrey Epstein.               For

purposes of the instant motion, then, the Court is unable to see

how the CVA’s claim-revival provision fails to meet the manageable

bar set forth in the World Trade Center litigation.

                                   5
        Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 6 of 12



       Dershowitiz      additionally        contends     that     the    CVA     is

unconstitutional because it is void for vagueness in violation of

the Due Process Clause of the Fifth Amendment of the United States

Constitution.     Specifically, Dershowitz notes that the CVA revives

claims for injuries to a minor “suffered as a result of conduct

which would constitute a sexual offense as defined in [Article 130

of the New York Penal Law].”          See N.Y. C.P.L.R. § 214-g.          The New

York Penal Law, in turn, makes lack of a consent “an element of

every offense defined in [the] article.”               N.Y.P.L. § 130.05.       The

Penal    Law   states   that   lack   of    consent    may    result    from   “any

circumstances . . . in which the victim does not expressly or

impliedly acquiesce in the actor’s conduct.”                 Id. § 130.05(2)(c).

Dershowitz takes issue with this definition of “lack of consent,”

arguing that it does not provide sufficient notice as to what kind

of “circumstances” indicate a lack of consent and encourages

arbitrary enforcement.         (Opp. at 14.)

       This is too clever by half.          First, Giuffre is not “seek[ing]

to sue under a statute that allows consent to be proven by

surrounding circumstances,” as Dershowitz contends.                     (Id.) She

cannot sue under the CVA because it creates no cause of action,

and the CVA itself does not provide for “proof” of anything because

it in no way regulates conduct.            Instead, the CVA is a means to an

end.     As discussed above, its claim-revival mechanism allows

Giuffre to raise a claim for civil sexual battery--which itself

                                        6
      Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 7 of 12



does not require any proof of lack of consent, see supra at 3—-in

the face of a potential limitations defense because the conduct

alleged by Giuffre would amount to a sexual offense under the New

York Penal Code.        Thus, the definition of lack of consent that

Dershowitz finds problematic cannot be wielded against him at all,

at   least   not   in   any   substantive   sense.   Instead,   the     CVA’s

incorporation of the language from the Penal Code is merely a

guidepost for determining which claims may be revived.          It is not,

as Dershowitz suggests, a guidepost for how to prove those claims

once they have been resurrected from the dead.           Thus, the Court

sees no constitutional issue with the type of notice that the CVA

provides.

      Second, even if the CVA itself regulated conduct it would not

run afoul of the Due Process Clause.          As Giuffre points out, the

CVA is a civil statute that is “not impermissible under [the Due

Process Clause] unless its commands are so vague as really to be

no rule or standard at all.”        Ass’n of Int’l Auto Mfrs. V. Abrams,

84 F.3d 6022, 614 (2d Cir. 1996)(quoting Boutilier v. INS, 387

U.S. 118, 123 (1967)).        And here, the Court agrees that the concept

of implied consent is “a concept ubiquitous in the law,” (Reply at

8), that does not provide any ground whatsoever for declaring a

civil claim-revival statute void for vagueness.

      Finally, Dershowitz opposes Giuffre’s proposed Wiretap Act

claim on the grounds that she does not have statutory standing to

                                       7
      Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 8 of 12



bring the claim, that she has failed to plead a criminal tortious

purpose as required by the statute, and that the claim, in any

case, is time-barred.     (See Opp. at 18-24.)

      The standing issue is dicey, which itself counsels against a

finding that the proposed claim is futile.            Of course, prior to

granting the present motion, this Court must examine the claims

“to ascertain whether they are futile on their face.”          Town of New

Windsor v. Tesa Tuck, Inc., 919 F. Supp. 662, 678 (S.D.N.Y.

1996)(emphasis added).      Dershowitz has argued that the Wiretap

Act’s language, which provides a cause of action to persons “whose”

communications    are   intercepted,    does    not   cover   the    present

situation, i.e., a scenario where an individual’s attorney is

surreptitiously recorded, because Giuffre herself was not party to

the   recorded   conversation.       (Opp.     at   15-17.)    The      Court

acknowledges that this argument is, on its face, persuasive.

However, that is not enough for the Court to find Giuffre’s

proposed Wiretap Act claim futile.           Here, it appears that the

question of whether Giuffre has a possessory interest in the

communications of her (now former) attorney under the Wiretap Act

is a disputed, unsettled question of law.           Cf. Travelers Ins. Co.

v. Buffalo Reins. Co., 1990 WL 116741, at *2 (S.D.N.Y. Aug. 7,

1990)(finding proposed claim was not legally insufficient on its

face because it involved an unsettled question of law); see also

At the Airport v. ISATA, LLC, 438 F. Supp.2d 55, 66 (E.D.N.Y.

                                    8
       Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 9 of 12



2006)(rejecting     futility      argument    in    favor     of   “allowing    the

parties an opportunity to be fully heard” where relevant question

of law was “unsettled”); see also In re Bernard L. Madoff Inv.

Securities LLC, 468 B.R. 620, 624-25 (S.D.N.Y. Bankr. 2012).

Accordingly, the Court will wait to decide the Wiretap Act standing

question until the parties have had an opportunity to be fully

heard on the issue in the context of a motion for summary judgment.

       Dershowitz’s suggestion that Giuffre’s proposed Wiretap Act

claim fails to allege that he acted with a “criminal or tortious

purpose” in recording the conversation with David Boies, (Opp. at

18-23) is also unavailing for purposes of defeating a motion to

amend.    The Wiretap Act provides that:

       “It shall not be unlawful under this chapter for a person not
       acting under color of law to intercept a wire, oral, or
       electronic communication where such person is a party to the
       communication . . . unless such communication is intercepted
       for the purpose of committing any criminal or tortious act in
       violation of the Constitution or laws of the United States or
       any State.”

See 18 U.S.C. § 2511(2)(d).         The Court of Appeals has explicitly

held   that   “to   survive   a   motion     to    dismiss,    a   [Wiretap    Act]

plaintiff must plead sufficient facts to support an inference that

the offender intercepted the communication for the purpose of a

tortious or criminal act that is independent of the intentional

act of recording.”      Caro v. Weintraub, 618 F.3d 94, 100 (2d Cir.




                                       9
     Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 10 of 12



2010).2 Dershowitz is correct that courts in this circuit construe

the tortious purpose exception “narrowly,” United States v. Jiau,

734 F.3d 147, 152 (2d Cir. 2013), and thus require that committing

a tort was the “primary motivation” behind a defendant’s conduct,

In re DoubleClick Inc. Privacy Litig., 154 F. Supp.2d 497, 514-15

(S.D.N.Y.   2001).    The   exception   is   accordingly    “confined   to

instances where the recording party intends to use the recording

to harm or injure a recorded party, such as to blackmail, threaten,

or publicly embarrass the recorded party.” Jiau, 734 F.3d at 152.

     That is precisely what Giuffre’s proposed Wiretap Act claim

contends.   Her proposed amended complaint alleges that Dershowitz

has “played selective portions of his recordings to the press in

an effort to persuade the public” that Giuffre’s own lawyers

“disbelieve her.”    (See Proposed Amended Complaint (“PAC”), dated

December 20, 2019 [dkt. no. 101-1], ¶ 88.)         Giuffre also alleges



2 For this reason, the Court rejects Giuffre’s argument that she
need not plead facts giving rise to an inference of tortious intent
because 18 U.S.C. § 2511(2)(d) only defines a statutory exception
and not an element of a Wiretap Act claim. (See Reply at 12.) To
be sure, courts in this circuit have made similar findings
regarding different statutes. See, e.g., Mountain Candy & Cigar
Co., Inc. v. Plainfield Tobacco and Candy Co., Inc., No., 2019 WL
5895973, at *5 (E.D.N.Y. Nov. 12, 2019) (“The [New York Cigarette
Marketing Standards Act’s] exception for meeting competition in
good faith need not be pleaded in the negative to survive a motion
to dismiss. Instead, the CMSA’s statutory structure makes clear
the exception is an affirmative defense . . . rather than an
element to be pleaded.”) The Court of Appeals’ clear language in
Caro, however, compels a different result here. See 618 F.3d at
100.
                                   10
       Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 11 of 12



that Dershowitz utilized the recording to buttress public claims

that Giuffre had committed perjury.             (Id. ¶ 17(w).)      The Court

thus   agrees    that   the   proposed    pleading    creates   a   plausible

inference that Dershowitz recorded his conversations with Giuffre

“for the purpose of creating a false impression about [Giuffre’s]

credibility”     in   further   support    of   his   “defamation    campaign

against her.” (Reply at 13.)         Giuffre does not specifically say

that Dershowitz was “primarily motivated” by these objectives, but

the Court does not find those words to be talismanic.               The Court

accordingly concludes that Dershowitz has failed to demonstrate

that the Wiretap Act claim is futile due to Giuffre’s failure to

plead a tortious purpose.

       With further respect to Dershowitz’s arguments regarding the

Wiretap Act claim being inadequately pleaded and his separate

argument that the claim is time-barred, the Court finds that

Dershowitz has primarily shown questions of fact that will need to

be adjudicated at a later point, not that the claims in question

are futile as a legal matter.        See McGarty v. Town of Carmel, 997

F. Supp. 435, 437-38 (S.D.N.Y. 1998).            For example, whether the

Wiretap Act claim is time-barred appears to depend in part on the

accuracy of an article cited by Dershowitz that suggests that David

Boies had suspicions that Dershowitz was taping him in 2015. (Opp.

at 24.)    Similarly, Dershowitz has contended that the low-quality

of the relevant records and the amount of time that he waited to

                                     11
     Case 1:19-cv-03377-LAP Document 115 Filed 04/08/20 Page 12 of 12



disclose them evidence a lack of tortious intent.        (Id. at 21-22.)

These are factual issues that lay beyond the four corners of the

proposed amended complaint and thus are not suitable for resolution

on a motion to amend.

     For the reasons detailed above, Giuffre’s motion to amend

[dkt. no. 99] is GRANTED.       To the extent not addressed in this

opinion, the Court considered Dershowitz’s remaining arguments and

found them unavailing.      Giuffre is directed to file her First

Amended Complaint by no later than April 15, 2020.

SO ORDERED.

Dated:    New York, New York
          April 8, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   12
